        Case 4:20-cv-00494-JM Document 9 Filed 09/14/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

RICKY L. LENARD, SR.                                                   PLAINTIFF

V.                          CASE NO. 4:20-CV-494-JM

TURNTINE, et al.                                                    DEFENDANTS

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

     IT IS SO ORDERED this 14th day of September, 2020.


                                      _______________________________
                                      UNITED STATES DISTRICT JUDGE
